DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/03/2020.  As directed by the amendment: claim 50 has been amended, claims 1-43, 47-49, 57, 58, 60-62, 64, 65, 67-69, 71, 72, 74, 75, 77-79, 81 and 83-86 have been cancelled and new claims 87 and 88 have been added. Thus, claims 44-46, 50-56, 59, 63, 66, 70, 73, 76, 80, 82 and 87-88 are presently pending in this application, and currently examined in the Office Action.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic wire body, in the at-rest configuration, extending 360 degrees around the longitudinal axis (claim 51) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-46, 50-56, 59, 63, 66, 70, 73, 76, 80, 82 and 87-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 87 and 88, which, on lines 5-6 of both claims, set forth the parameter of “the at least a portion of the implant positioned substantially to a posterior/an anterior side of the prostatic urethra”, however this parameter is found to be confusion. Firstly, the structure of the limitation of “at least a portion” of the implant is found to be unclear, what exact portion of the implant is being reference by this limitation, and secondly it is unclear what exactly is meant by “positioned substantially to” a posterior/an anterior side; does this mean positioned at, or adjacent to, or touching the posterior/an anterior side, or does it mean it is positioned/located in some other completely different way/location.  Furthermore, the last two lines of both claims set forth the parameter of “the plurality of ring-shaped structures are spaced apart”, this parameter is also found to be confusion.  It is not clear what the plurality of ring-shaped structures are spaced apart from, are they spaced apart from each other, from the interconnect portion(s), or some other completely different structure.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned parameter shall be interpreted as the plurality of ring-shaped structures being spaced apart from one another.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44, 51, 52 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (US PG Pub. 2015/0257908), as disclosed in the IDS dated 01/09/2020, hereinafter Chao.
Regarding claim 44, Chao discloses a method of implanting an implant in a prostatic urethra lumen, comprising advancing a delivery device into a urinary tract of a patient and deploying the implant from the delivery device such that the implant laterally expands and longitudinally contracts from a deployment configuration towards an at-rest configuration and at least partially resides in the prostatic urethra, illustrated in Figure 16 ([0009], Lines 1-3; [0011], Lines 1-4; [0025], Lines 3-5; [0053]; [0083] & [0084]), wherein the implant comprises an elastic wire body biased towards the at-rest configuration, the at-rest configuration configured to maintain the prostatic urethra in an at least partially open state, wherein the elastic wire body in the at-rest configuration has a plurality of ring-shaped structures (140A-140C/150A-150B) that are non-coplanar and located about a longitudinal axis of the implant, and wherein each of the plurality of ring-shaped structures (140A-140C/150A-150B) are coupled with one another by an interconnect portion (142A-142C/152) of the elastic wire body, the interconnect portion extending longitudinally such that the plurality of ring-shaped structures (140A-140C/150A-150B) are spaced apart, illustrated in Figures 10 and 11.
Regarding claim 51, Chao discloses the method of claim 44, wherein, in the at-rest configuration, the elastic wire body, via ring-shaped structures (140A-140C), extends 360 degrees around the longitudinal axis, illustrated in Figure 10.
Regarding claim 52, Chao discloses the method of claim 44, wherein, in the at-rest configuration, the elastic wire body, via ring-shaped structures (150A & 150B), extends less than 360 degrees around the longitudinal axis such that the implant has an open side, illustrated in Figure 11.
Regarding claim 80, Chao discloses the method of claim 44, wherein the implant is deployed from the delivery device such that a spring of the implant transitions towards a laterally projecting state ([0063], Lines 5-8 – to clarify, the “spring” of the implant is considered the Nitinol material from which the implant is made, and once the implant is deployed it “springs”/self-expands towards a laterally projecting state, i.e. the ring-shaped structures 150A & 150B laterally expand to the at-rest configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55, 56, 59, 63, 70, 73, 82, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Chao.
Regarding claims 53-55, Chao discloses the method of claim 52, and though it is not specifically disclosed that the implant is deployed from the delivery device such that the open 
Regarding claims 56, 59, 63, 70 and 73, Chao discloses the method of claim 44, and though it is not specifically disclosed that, in the at-rest configuration, at least one ring-shaped structure has a triangular radial shape, or a U radial shape, or a tear drop radial shape, or an elliptical shape, or a rectangular shape; Chao does disclose that the ring-shaped structures can include a number of shapes ([0073], Last 2 Lines). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate shape for at least one ring-shaped structures, including triangular radial shape, or a U radial shape, or a tear drop radial shape, or an elliptical shape, or a rectangular shape, since doing so amounts to a mere change in shape, which is generally 
Regarding claim 82, Chao discloses the method of claim 44, wherein the implant further comprises an anchor extension (62), examples illustrated in Figures 5A and 5B; and thought it is not specifically disclosed that the anchor extension extends distally from a distal-most ring-shaped structure, it is stated that they can extend in alternate directions than the illustrated radial direction, and aid the implant from migrating ([0067]). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate direction for the anchor extension to extend in, including distally from a distal-most ring-shaped structure, in order to appropriately aid the implant from migrating.
Regarding claim 87, Chao discloses a method of implanting an implant in a prostatic urethra lumen, comprising advancing a delivery device into a urinary tract of a patient and deploying the implant from the delivery device such that the implant laterally expands and longitudinally contracts from a deployment configuration towards an at-rest configuration such that at least partially resides in the prostatic urethra, illustrated in Figure 16 ([0009], Lines 1-3; [0011], Lines 1-4; [0025], Lines 3-5; [0053]; [0083] & [0084]), wherein the implant comprises an elastic wire body biased towards the at-rest configuration, the at-rest configuration configured to maintain the prostatic urethra in an at least partially open state, wherein the elastic wire body in the at-rest configuration has a plurality of ring-shaped structures (150A & 150B) that are non-coplanar and located about a longitudinal axis of the implant, and wherein each of the plurality of ring-shaped structures (150A & 150B) are coupled with one another by an interconnect portion (152) of the elastic wire body, the interconnect portion extending longitudinally such that 
Regarding claim 88, Chao discloses a method of implanting an implant in a prostatic urethra lumen, comprising advancing a delivery device into a urinary tract of a patient and deploying the implant from the delivery device such that the implant laterally expands and longitudinally contracts from a deployment configuration towards an at-rest configuration such that at least partially resides in the prostatic urethra, illustrated in Figure 16 ([0009], Lines 1-3; [0011], Lines 1-4; [0025], Lines 3-5; [0053]; [0083] & [0084]), wherein the implant comprises an elastic wire body biased towards the at-rest configuration, the at-rest configuration configured .

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to claim 44 above, and in view of Jervis (US Patent No. 6,451,025).
Regarding claim 45, Chao discloses the method of claim 44, but does not specifically disclose releasing the implant from the delivery device by disengaging a distal engagement member and a proximal engagement member of the implant.
	However, Jervis teaches an implant (20) comprising distal and proximal engagement members (21) which aid in retaining, and deploying, the implant on/from the delivery device, and disengaging the distal and proximal engagement members from the delivery device once the implant is properly placed/deployed, illustrated in Figures 3 and 6 (Column 5, Lines 52-65 & Column 6, Lines 21-65).
In view of the teachings of Jervis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the implant of Chao to comprise distal and proximal engagement members such that the method of releasing the implant from the delivery device includes disengaging the distal and proximal engagement members, since the distal and proximal engagement members aid in retaining, and deploying, the implant on/from the delivery device.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Jervis as applied to claim 45 above, and further in view of Bates et al. (US PG Pub. 2007/0050010), hereinafter Bates.
Regarding claim 46, Chao in view of Jervis disclose the method of claim 45, but do not specifically teach, in the at-rest configuration, the distal engagement member extending proximally from a distal-most ring-shaped structure, and the proximal engagement member extends distally from a proximal-most ring-shaped structure.
	However, Bates teaches an implant (10), illustrated in Figure 17, comprising a plurality of ring-shaped structures and having a distal engagement member (58) extending proximally from a distal-most ring-shaped structure (54), and a proximal engagement member (58) extending distally from a proximal-most ring-shaped structure (54), in order to shield the ends of the distal and proximal engagement members ([0140]).
	In view of the teachings of Bates, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the distal and proximal engagement members, of the implant of Chao in view of Jervis, to extend proximally from the distal-most ring-shaped structure and distally from the proximal-most ring-shaped structure, respectively; in order to shield the ends of the distal and proximal engagement members. 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Jervis as applied to claim 45 above, and further in view of Chang (US PG Pub. 2007/0073379).
Regarding claim 50, Chao in view of Jervis disclose the method of claim 45, but do not specifically disclose the distal and proximal engagement members tapering to a smaller diameter than the diameter of the elastic wire body.  However, it is well known in the art, and iterated by Chang that flexibility of a wire can be changed/increased by tapering the diameter of a wire (Chang: [0015], Lines 1-5).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate diameters for the implant of Chao in view of Jervis, including having the diameter of the distal and proximal engagement members tapering to a smaller diameter than that of the elastic wire body, in order to changed/increase the flexibility of the distal and proximal engagement members, thereby aiding in deployment/disengagement of the implant from the delivery device.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to claim 44 above, and in view of et al. Sahatjian et al. (US Patent No. 7,794,494), as disclosed in the IDS dated 01/09/2020, hereinafter Sahatjian.
Regarding claim 66, Chao discloses the method of claim 44, but does not specifically disclosed at least one ring-shaped structure, in the at-rest configuration, having a plurality of ridges that project radially outwards.
However, Sahatjian teaches an implant (1000) comprising a plurality of ring-shaped structures which comprise a plurality of protruding elements/ridges (1060) that project radially outwards, illustrated in Figures 26-28; the protruding elements/ridges (1060) provide friction which aids in holding the implant in place within a prostatic urethra (Column 20, Lines 18-22).
	In view of the teachings of Sahatjian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for at least one ring-shaped structure, of the implant of Chao, to comprise a plurality of ridges that project radially outwards, in order to provide friction to the implant, thereby aiding to hold it in place within a prostatic urethra.
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Chao as applied to claim 44 above, and in view of Wood et al. (US PG Pub. 2011/0071613), as disclosed in the IDS dated 01/09/2020, hereinafter Wood.
Regarding claim 76, Chao discloses the method of claim 44, but does not specifically disclosed at least one ring-shaped structure, in the at-rest configuration, comprising a longitudinal projection extending distally and/or proximally.
	However, Wood teaches an implant (30) comprising a wire body having at least one ring-shaped structure (46), in an at-rest configuration, which comprises a distally/proximally extending longitudinal projection (42), illustrated in Figures 3-5; the longitudinal projection (42) acts as a retrieval/repositioning member ([0032], Lines 1-3).
	In view of the teachings of Wood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for at least one ring-shaped structure, of the implant of Chao, to comprise a distally/proximally extending longitudinal projection, in order to aid in retrieval and/or repositioning of the implant once deployed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINAH BARIA/Primary Examiner, Art Unit 3774